AIDS
The next item is the Commission Statement on AIDS.
Mr President, ladies and gentlemen, in recent years considerable progress has been made, broadly speaking, in the fight against the HIV/AIDS epidemic, including better access to effective treatment and to prevention programmes. Nevertheless, the number of people infected with HIV or dying of AIDS continues to grow. By the end of 2006, almost 40 million people will have been infected with HIV, 2.6 million more than at the end of 2004. It is estimated that in 2006 4.3 million people, both adults and children, have been newly infected with HIV, which is 400 000 more than two years ago.
Sub-Saharan Africa remains at the forefront of this epidemic. More than 63% of all adults infected with HIV now live in Sub-Saharan African countries, and 33% in South Africa. The biggest increase in the past two years has been observed in Eastern Asia, Eastern Europe and Central Asia, where the number of people infected with HIV has risen by 21%. The continuing growth in the number of newly diagnosed infections in most EU Member States, together with the results of Eurobarometer surveys from 2005, indicate that levels of awareness on epidemics in the EU and in neighbouring countries must be raised as a matter of urgency and that prevention programmes in this field must be strengthened. The strategy set up by the Commission in 2005 was centred around the priority of strengthening prevention, treatment and care in certain regions.
Despite these disturbing figures, there has been a reduction in the incidence of AIDS in some African and Caribbean countries and in some regions of southern Asia. It is possible to reverse the trend. There are more women around the world infected with HIV than ever before. In 2006, the number of infected women has reached 17.7 million, a million cases more than in the last two years. The situation in Sub-Saharan African countries is worse still. Women account for 60% of adults of 15 years and above infected with HIV. In addition to biological factors, and the fact that women and girls are much more susceptible to becoming infected with HIV, social and economic factors arising from gender inequality and the neglect of their rights also play a part. Equal rights for women is a key social challenge and an essential prerequisite for even-handed development and increased HIV prevention. In order that girls and women around the world can gain access to sexual and reproductive health, health services in developing countries must be strengthened so as to establish voluntary counselling, medical examinations, healthcare and support, as part of an all-round package.
Access to medicines and healthcare has improved considerably in recent years, although in most countries it was starting from a very low base. Thanks to the increased provision of antiretroviral treatment, some 2 million lives have been saved in almost four years and even in countries of Sub-Saharan Africa, some 8 000 people have received treatment. Nevertheless, despite this welcome progress, the situation gives cause for concern, and the international community needs to devote more attention to it.
The Commission is setting up intensive assistance, for partner countries in Africa and elsewhere, geared towards combating epidemics by means of integrating prevention, treatment and care. HIV/AIDS cannot be viewed as an isolated problem because it highlights all of the major problems facing developing countries, namely restricted access to basic social services, gender inequality, unequal distribution of resources, ineffective public administration and low levels of economic and technological development. HIV/AIDS is closely linked with malaria and tuberculosis, which are also poverty-related infectious diseases. HIV/AIDS can only be combated successfully if the partner countries fight against it in the context of efforts to reduce poverty.
The main principle underpinning the European political framework adopted in 2004, and the European Programme for Action to Confront HIV/AIDS, Malaria and Tuberculosis adopted the following year, is an integrated approach to HIV. The European Programme for Action must be implemented and coordinated by the Commission, both at State and at worldwide level. It is indeed the partner countries that are in the best position to decide the most effective way of distributing resources effectively, fairly and transparently among the various initiatives.
Over the course of the years, the Commission has continually increased its resources in the fight against HIV/AIDS in all developing countries, especially in Africa, where it is providing assistance to partner countries via budgetary support in their efforts to address the structural factors underlying the HIV epidemic, such as healthcare reforms and the crisis in the area of human resources in the heath sector. Among other initiatives, the Commission has also invested a considerable amount of money, EUR 522 million over five years, in the fight against HIV/AIDS in developing countries from the global fund for the fight against HIV/AIDS, malaria and tuberculosis. During 2006, the Commission's role in the global fund was fully confirmed by the fact that the board elected a Member of the European Commission to the post of Vice-President of the fund.
The Commission has traditionally taken the lead in efforts to improve access to antiretroviral drugs in developing countries and to ensuring the full availability of treatment and access to prevention for those who need them by 2010, and has played a central role in reducing the cost of pharmaceutical products. In some cases, there has been a reduction of up to 98%, which has been achieved by means of introducing a price varying mechanism that enables developing countries to pay less for patented medicines while protecting manufacturers from the re-import of these products into open markets where profits can be made.
Also in the framework of the WTO, the Commission is helping the poorest countries, whose production capacity is limited, to exercise their rights to import cheap generic medicines produced with compulsory licences. The Commission has also increased investment in the research and development of vaccines and other means of prevention, such as microbicides, with a view to broadening the existing range of HIV prevention mechanisms. The Commission will continue with these efforts to make prevention and treatment fully available to all those who need it by 2010.
As previous speakers have mentioned, the Commission has, in conjunction with the Member States, undertaken to fight against the HIV/AIDS pandemic by means of a range of measures aimed at prevention, treatment, support and care. We are fully aware that the ultimate goal of a generation without AIDS is unattainable without firm political commitment, informed leadership and increased resources at global, national and local levels.
We face a huge challenge: making further progress in the fight against HIV/AIDS and ensuring that prevention and treatment will be fully available to all those who need them by 2010. We urgently need a more balanced strategy aimed at increasing prevention and treatment and ensuring access to affordable treatment, in particular as regards patented second-tier medicines. We must therefore mobilise the political will for this in Europe. We must work more closely with the pharmaceutical industry, focusing on developing new methods of prevention, in particular microbicides, which will provide better prevention for women and will ensure that new medicines are more affordable. The pharmaceutical industry must be encouraged to carry out research and to develop vaccines and other products to combat HIV/AIDS. Lastly, we must make sure that the partner countries receive long-term reliable funding to support them in the fight against the HIV/AIDS epidemic.
In this connection, the Commission will continue to work, on a broader scale, with the help of the financial instruments at both national and global levels, including the global fund for the fight against HIV/AIDS, tuberculosis and malaria. We need strong support and cooperation from all of the EU institutions, however, including Parliament, as they are responsible for the annual allocation of financial resources. In the fight against HIV/AIDS, we have the opportunity to achieve better results, but this requires political will. The Commission firmly believes that the ultimate aims, namely a generation without AIDS and making treatment and care available to all those who need it, are attainable. I look forward to working with Parliament to achieve those aims.
(Applause)
on behalf of the PPE-DE Group. - As we again approach World AIDS Day, we commemorate, we remember friends and we resolve to do more. We are now commemorating 25 years of AIDS. We remember the 25 million fellow citizens who have died from AIDS and we think of the 40 million living with AIDS. Many of them live in Europe and many in neighbouring countries to the east, such as Russia, Kaliningrad and Central Asia, but two-thirds live in sub-Saharan Africa.
We in the north have promised our support. We have earmarked money for this and then, all too often, lost it again. Science advances, but we have not yet delivered. Only 5% of HIV-positive children receive medical help. Fewer than 10% of the 15 million AIDS orphans receive financial support. Every year we have a resolution. A resolution is two things: a form of words and good intentions, or a determination to achieve those ends.
We need to invest in research and trials for the development of AIDS vaccines. We need to invest in service delivery and education for drugs and therapies, in mothers and children, in preventative campaigns, in health and care professionals and in NGO support teams. We need to pull out all the stops to meet the UN target of universal access to services, to treatment and to care by 2010, as the Commissioner said. The year 2010 is not far away, but we are.
(Applause)
on behalf of the PSE Group. - Mr President, our funding for HIV/AIDS prevention is still running well below target, falling behind by something like USD 12 billion. Therefore, as the Commissioner said, there is an urgent need for more public and private funding in order to address the shortcomings.
There is no single panacea for HIV eradication, but there has to be more education and more funding for vaccine research and for microbicides, which the Commissioner mentioned. The development of a vaginal microbicide has to be our immediate priority, and it is predicted that it could be developed and used within five years. It is the only way for women to have real control over their own sexual health. It is a method that does not require the consent of a partner.
In addition, AIDS treatments in the developing world will not, and cannot, be sustainable unless there is a supply of the newer versions of generic medicines, which are increasingly needed as drugs-resistant cases of HIV/AIDS become more frequent. That means we have to be much more audacious in the way we confront the patents that pharmaceutical companies continue to hide behind, making the price of treatment impossible to meet in many developing countries and under the kind of health systems my colleague, Mr Bowis, mentioned.
on behalf of the ALDE Group. - (LV) Mr President, Mr Špidla, I am pleased that the Commission has devoted the first section of this communication to the need to involve civil society in all aspects of combating this epidemic. This complies with the requirement put forward in the Dublin and Vilnius declarations. Information and the appropriate services which are provided by easily accessed support centres managed by non-governmental organisations to risk groups in society affected by HIV can significantly slow down the spread of AIDS in a country. As rapporteur, I am troubled by the fact that in several new Member States the continued existence of such a support centre is currently directly under threat as a result of a lack of financial resources. It turns out that, prior to accession to the European Union, these centres received multilateral financial support from various existing funds and organisations, including some outside Europe, which now, following the countries' accession to the European Union, consider their charitable missions to be at an end. Despite the undertaking of the Minister of Health, expressed in the Vilnius declaration, to use national financial instruments as well as EU funds, including Structural Funds, in the struggle against AIDS, in practice this is not happening in several Member States. In relation to the Structural Funds, the leaders of civil-society organisations point to the impossibility of obtaining cofinancing. I think that both the Member States and the European Commission need to resolve this issue urgently. Thank you.
on behalf of the Verts/ALE Group. - (FR) Mr President, Commissioner, you rightly pointed out that, in spite of the as yet minimal progress made when it comes to access to treatment, the disease is, unfortunately, not on the decline. On the contrary: in our own countries, in particular, the epidemic has, rather, gained ground. We are therefore delighted about the consensus taking shape in this House concerning the need definitely to review the TRIPS agreement on access to medicines, since the arrangements provided for within the framework of the Doha round do not, unfortunately, at present permit real access to inexpensive medicines.
That being said, the problem of AIDS is not only a problem of funding and of access to medicines. It might even be said that the emphasis placed on access to medicines has no doubt eclipsed the need to go on ceaselessly promoting prevention, which is now in decline both in our own countries and everywhere else. It is therefore essential to resume the prevention and information campaigns via the media, enlisting the help of qualified personnel, as well as on the social and medical networks, with a view to raising people's awareness.
Secondly - and this is something that you have pointed out and something that is no doubt the most difficult thing to achieve - we also need, if we are really to change the situation, to alter cultural practices when it comes to sexuality and, in particular, to protect women and enable women to protect themselves. Women now constitute 50% of patients, which was not the case at the beginning of the epidemic. They are also affected in an extremely brutal and violent way not only by cruel treatment and other practices that take place in time of war in conflict zones but also by rape, prostitution, trafficking in women and female sexual slavery - all scourges that help facilitate the growth of the epidemic. Consequently, the way in which the European Union promotes women's rights and equality also constitutes a very effective way of combating the epidemic and focusing on the transmission of the disease from mother to child - a mode of transmission that is rarely mentioned at present.
Innovative solutions do exist in some countries - for example, Malawi - where, by proceeding on the basis of decentralisation so as to get closer to the people and by also arranging for an active role to be played by the patients themselves - those whose condition has been stabilised - extremely positive results are achieved. This even applies in extremely poverty-stricken countries. We must therefore make much further progress on all these levels.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the Commissioner's speech sounds frankly rhetorical: it is full of fine statements, which are not matched by an equally positive role on the part of the European Commission. As the latest data from UNAIDS demonstrate, the number of HIV infections is continuing to grow and, in some countries, we are even seeing a fresh outbreak of the virus. Faced with all of this, patented drugs continue to be unaffordable, and the TRIPS agreements are creating an insurmountable obstacle to access to medicines, condemning almost three million people to death each year.
The ones taking advantage of this situation are the multinational pharmaceutical companies, which recorded a 24% increase in their profits in 2005; these multinationals are protected by the US Administration, which has never stopped using its political and commercial weight to influence the negotiations on pharmaceutical patents. At multilateral level, the Bush administration's agenda is aimed at making the safeguard clauses laid down by the TRIPS agreements unenforceable, clauses which, in the event of a health crisis, would allow the member countries to bypass intellectual property rights and to have access to lifesaving drugs.
However, while the United States can be rightly accused of attacking one of the most basic human rights, that of health care, Europe certainly cannot consider itself blameless. The inertia shown by the Commission and the Member States when it comes to equipping themselves with a Community regulation that is genuinely able to implement the Doha Declaration must be well and truly condemned. Commissioner, you said that a few thousand Africans were receiving treatment, but, in Africa, 30 million people are HIV-positive, 6.5 million of whom require treatment. Tomorrow is World AIDS Day: global civil society is asking once and for all for politics to shoulder its responsibilities, which concern not only the issue of access to medicines but also the funding allocated to prevention and research programmes. The creation of an international market in generic medicines, supported by a new system of medical research geared towards people's real needs, remains the crucial issue.
For this reason, we in the Confederal Group of the European United Left/Nordic Green Left believe that it is crucial for the resolution on which the House will vote to commit the Commission and the Council to: 1) acknowledge the failure of the decision of 30 August 2003; 2) propose within the WTO to amend the TRIPS agreements and the new procedures for granting compulsory licences, which must be able to respond swiftly to health emergencies caused by the HIV epidemic; 3) allocate EUR 1 billion to the Global Fund to fight AIDS, tuberculosis and malaria, as was already requested by Parliament on 2 December 2004 and ignored by the Commission and the Council; 4) dedicate more resources to research into medicines designed to treat diseases specifically affecting the south of the world and oblige the private sector, which has always benefited from public research, to set aside a reasonable amount of its own research for these neglected diseases. Too much time and energy has been wasted on making false promises; it is now time to act!
(IT) Mr President, ladies and gentlemen, we have heard many fine words and statements from the Commission, and a fair amount of demagogy from various Members. We are confronted here with actions that are not outlined in the Commission document, but that are nonetheless necessary.
The fact is, we must take a decisive stand in fighting the spread of drug use, which means zero tolerance, help and rehabilitation for those who are, to all intents and purposes, sick and should be treated as such. We should not praise sexual promiscuity, which the mass media and opinion leaders today regard and portray as the path to follow. We need a policy that educates people but that also discourages high-risk behaviour, and a policy of informed parenthood for those affected. We also need to launch a serious fight against prostitution, which we are very far from doing in our Europe, and we certainly also need to do more in terms of monitoring, testing and, of course, treating and preventing infectious diseases, as described in the document.
We are not on the right track, however, Mr President, when I still hear my fellow Members and when I read speeches preaching 'freedom', freedom that, for society, means inertia and, for civilisation, in this case, means regression.
(PL) Like malaria and other diseases, the current situation regarding AIDS presents a wide range of challenges involving education, prevention, research, care and treatments.
Firstly, proper sexual health education is needed, especially in poor countries. The issue is promiscuity arising due to social and economic circumstances, which I learned about, for example, on sugar cane plantations in the Dominican Republic. Economic conditions need to be improved, and social values and rules changed. This would create the right circumstances for positive changes in sexual behaviour and there would then be an end to morally controversial procedures on human foetuses.
Secondly, scientific research may be expensive and often a financial risk, but it must be carried out: both vaccines and treatment against the viruses need to be found. For this reason international research groups must be supported.
Thirdly, society needs to care for those afflicted by the virus, and especially for AIDS orphans whose unfortunate situation is the result of other peoples' sexual behaviour.
Fourthly, only a minute percentage of the 40 million individuals infected with the HIV virus currently has access to medication and medical aid. This is where we have the most opportunities to act. Medication can be made available to many more carriers if suitable policies are put in place.
(NL) Mr President, the World Fund is already the biggest fund in the worldwide fight against the diseases in question, and I take pride in the fact that the EU accounts for 65% of the contributions to it. The President of the Commission, Mr Barroso, has made out a case for the World Fund and has committed to it, which is enormously laudable. Europe has a responsibility in respect of the rest of the world, and this Fund fleshes out this responsibility.
Let me let you in on a big scandal, though. Next year, it looks like Mr Barroso will be unable to deliver on his promise to the World Fund. It appears that the money from the European Development Fund that was earmarked for the World Fund in 2007 has already been spent on other things. The Commission wants to plug this hole by extracting funds from the general development budget, which means removing funds from the budget for education, gender equality, the fight against poverty and hunger and the fight against child labour.
Surely, Mr President, this cannot be justified to all those people who rely on our support and on the undertakings we have given. How can the Commission ask us to choose between the fight against deadly diseases and all other things we stand for, which we have made provision for in the budget, on the one hand and the contributions to achieving the Millennium Objectives on the other?
In matters of life and death, it should not be a case of having to make choices. If you manage to set aside 1 billion for infrastructure and 3 billion for good governance from the European Development Fund for the next few years, then you may be able to scrape together 100 million annually for the World Health Fund.
Mr Barroso, the President of the Commission, should free up this 100 million, not at the expense of education, child labour or care for women, but from the European Development Fund. Maybe we should allocate a little less for infrastructure and these other items. If you get your priorities right, you are on the right track; if not, you have neglected to do any sound forward planning and have, as a result, caused quite a bit of damage. I would call on the Commission to have another close look at this.
The availability of antiretroviral therapy does not just bring hope to AIDS sufferers themselves. It also transforms attitudes to AIDS in the wider population. The knowledge that effective treatment is available is a key factor in encouraging people to be tested for HIV. The more people are aware of their HIV status, the easier it is to control the spread of the disease.
That is why it is particularly worrying that the price of new, improved and second-line AIDS medicines remains prohibitively high. It is good news that the price of some established first-line AIDS drugs has come right down, but figures from South Africa and Malawi indicate that up to one in six patients will need to switch to newer drug combinations within three to five years.
What can the Commission do to persuade pharmaceutical companies to register their newer drugs in developing countries and make those newer drugs available at affordable prices? Failing that, we will soon be back to square one. The drugs that still work will be unaffordable and donors, including the EU, will effectively be donating to the pharmaceutical industry.
(ES) Mr President, we are still a long way from winning the fight against HIV-AIDS; all we need is political will, however.
The numbers are clear: the vast majority of new infections occur in the developing countries, which means that HIV is one of the main factors slowing down the progress of thousands of settlements and communities.
We are therefore talking about a global emergency, from both health and from social and economic points of view. We know what the problem is and we know how to prevent it and treat it. In order to do so, however, we need resources, political responsibility, responsibility on the part of economic sectors and social and cultural responsibility.
For example, amongst other measures, we must guarantee universal access to vital medicines, something which is still not possible due to the greed of certain economic sectors, especially the pharmaceuticals sector, which has no scruples in this regard, and it therefore clearly shares responsibility for mass murder on a global scale.
Furthermore, certain arguments from ultra-conservative sectors against sexual and reproductive health share responsibility for this situation. For example, given the information we have, to oppose appropriate sex education for everybody, particularly the youngest people, in this day and age, is, however you look at it, an affront against life and dignity, and is quite frankly immoral.
This year once again, therefore, we must call for actions, for commitment, and above all we must demand that promises be kept.
(HU) Mr President, we all know of the importance of the struggle against AIDS, and should be aware of our responsibility in this regard as well. It is to this that I attribute the fact that my opinion, submitted last week, has received so many proposed amendments.
Last year there were nearly 40 million people on record living with AIDS, and the illness has truly reached every corner of the world. There are several reasons for its spread. Lack of information is first among these, but other important factors have been drug use and the lack of preparation on the part of some countries' health care systems. In my own country, testing was introduced 20 years ago, and it is to this that we owe the fact that the situation is not bad, yet problems are nonetheless present. The virus is spread 90% through sexual contact and 10% through drug use.
Two further experiences: untreated sexually transmitted infections increase exponentially the risk of AIDS. People with HIV and AIDS find it much more difficult to obtain suitable medical care, if they are able to get any at all. The importance of prevention cannot be emphasised enough, and this includes information. This is especially important among highly vulnerable social groups and for secondary school students. We must take action. We have to help countries outside the Union as well, especially in neighbouring areas. The number of those diagnosed with the infection is constantly growing in some neighbouring countries. Reciprocal action is in the interests of us all. An integrated approach is needed, as the Commissioner has also stated, and we must take action. We all need to be partners in this effort.
(FR) Mr President, ladies and gentlemen, this resolution is a step in the right direction. I should like to add that the fight against AIDS is also an issue of governance, which must be dealt with at local level.
I would remind you that in 2007, that is to say at present, 50% of the world's population live in cities. In many African cities, prevention and health care require local authorities to be involved in making those same cities more responsive to local needs and in removing social taboos, which are often very powerful. We must cooperate directly with the cities in order to help them manage their health services and in order to provide them with increased funding.
I should have liked our resolution to have put forward a larger number of practical solutions to be employed on the ground. We could have asked the Commission to make it easier to offer combined treatments in the form of medicines combining three types of remedy in one and the same capsule - an arrangement that would have greatly simplified the treatment of patients living in areas in which hospitals, medicines and laboratories are few in number. We must promote the use of such treatments, ladies and gentlemen, as we have a pressing duty: to achieve the Millennium Development Goals.
Mr President, ladies and gentlemen, I would like to thank you for a debate which has shed light on this serious, worldwide problem from a number of perspectives. I think I can say that no objections have emerged in the debate that would undermine the broad strategic value of this document, in terms of either the ideas in the statement or the definition of the areas for action and the goals we need to achieve.
I should like to emphasise the fundamental idea that the only way to address the HIV/AIDS pandemic is with the kind of coordinated, holistic approach that is currently deployed in the fight against poverty, in other words, preventative mechanisms that incorporate cultural norms, education, common sense, screening and care for the sick, including appropriate treatment. I think it is safe to say that the current results cannot be regarded as a success. Neither can we view them as empty words, since the progress that has been made is not inconsiderable. As for the fund, there has been a significant amount of financing. The EU is also providing significant resources to finance a range of projects in all countries and there have been some successes. The TRIPS agreement has been mentioned. As of this year, medicines can be produced more cheaply. I mentioned the fact that there have been times when prices have fallen by 98%. This is indeed noteworthy progress, but in no way could it be called a success. There is no doubt that we need to redouble our efforts.
I should now like to turn to two specific issues, which I feel require a particular response. It was mentioned - though I am not sure I have understood correctly - that in the new Member States there are no suitable centres monitoring this epidemic. This observation is untrue; these centres are everywhere. If we compared their quality of course, we might find that some are better than others. Under the European Treaty there are not many possibilities for direct control, but the idea that these centres do not exist has no basis in reality.
A further problem that was mentioned is the financing of the Fund against AIDS. The Commission has responded to the fact that the Member States are not contributing anything in 2007 by restructuring the resources. I think that one could debate whether this restructuring process has been carried out in the best possible manner, and whether different approaches might be considered, but I also think that the idea of restructuring was in essence a good one, because AIDS is a problem of massive proportions.
In spite of this I believe that if Member States have undertaken to make certain contributions, which would not be significant amounts in relation to their GDP, they should fulfil that commitment. The overall amount of money is very significant, but in relation to GDP it is an amount that can be released in the context of national budgets. It is up to us to channel our efforts into reversing this unacceptable situation, because failure to do so would be unjustifiable and indefensible. I should also like to emphasise the importance of equal opportunities, which will undoubtedly make a significant contribution to overcoming this phenomenon and improving the situation.
Ladies and gentlemen, it is a strange quirk of human nature that we push some things into the background and bring others to the foreground. Take avian flu, for example, and the attention devoted to it. I do not wish, in any way, to underplay that tragedy, but HIV/AIDS is obviously a vastly more significant problem and yet we are unfortunately not devoting the same level of attention to it.
Ladies and gentlemen, I would like to thank you for this debate, which I feel has enabled us to advance further down this path. We must of course be aware that however much we channel all our efforts into resolving the problem, it is a worldwide problem and the chances of our making progress are thus limited. However, as the debate has clearly demonstrated, we must do all that we can to make use of those chances.
To conclude the debate, I have received six motions for resolutions.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.